DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page 8, filed 26 April, 2022, with respect to rejection(s) of claims 4, 7, 9, and 11-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection(s) of claims 4, 7, 9, and 11-20 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 26 April, 2022, with respect to the rejection(s) of claim(s) 1, 2, 5-12, and 15-20 under 35 U.S.C. 103 as being unpatentable over KIM (US 2014/0304126  A1), in view of SHIN (US 2021/0348828 A1) and claim(s) 3, 4, 13, and 14 under 35 U.S.C. 103 as being unpatentable over KIM (US 2014/0304126  A1), in view of SHIN (US 2021/0348828 A1) and ALLARD (US 8,584,486 B1) have been fully considered and are persuasive, as noted further within the Applicant-Initiated Interview conducted on 12 April, 2022 and mailed on 18 April, 2022.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DADE (US 10,883,754 B2 – published 5 January, 2021). In particular, independent claims 1 and 11 have been amended to incorporate wherein the purchase invoice received comprises customer identification data correlated to the specific user and wherein determining the specific user corresponds to the purchase invoice is based on the customer identification data correlated to the specific user.  DADE teaches the use of a temperature-controlled storage locker, wherein a plurality of lockable storage spaces (abstract) can be provided goods which an access control module (40), i.e., controller, controlling access to and monitoring a status of the lockable storage spaces (col.14, lines 60-62). The lockable storage spaces allow for goods, associated with multiple users, to be placed within designated storage spaces (col.63, line 31-39 col.67, line 4 – col.68, line 10) based on the purchase invoice (i.e. size, storage temperature and demand, col.64, lines 20-23) and allocation of storage space from the central control system (col.64, lines 14-18).   Once this occurs, the central control system generates and communicates a unique collection code to the access control module of the temperature-controlled storage locker and the users (i.e., courier and customer), as noted within column 67, lines 4-43. Upon the customer inputting in the collection code at the local user interface of the temperature-controlled locker, the controller verifies the unique customer code and the allocated lockable storage space is unlocked (col. 67,lines 44-49). As such, the controller (40) of the temperature-controlled locker receives a purchase invoice, such as the size and temperature requirements of the goods and/or acceptance of the goods by delivery through the courier, in addition to customer identification data, such as the unique collection code, wherein a customer inputs the collection code and the controller verifies, i.e., determines, the customer corresponds to the purchase invoice by matching the unique collection code of the purchase invoice to the same unique collection code issued by the central control system at the time of an order (col.67,lines 4-15 and 35-49). In view of this, the Examiner finds that it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, as previously relied upon, further with the teachings of DADE to include receiving a purchase invoice, which includes customer identification data, such as the unique collection code, and further determining the correlation between the specific user, who also receives the unique collection code, and the purchase invoice based on the customer identification data so as to enable groceries and other perishable items to be securely delivered and stored at the correct temperature, even when the customer is not present, and provide equally applicable secure delivery or collection of goods for individual customers or companies (col.75, lines 5-11).

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 26 April, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-20 are pending.

Drawings
The drawings were received on 26 April, 2022.  These drawings are acceptable, and correct for the minor typographical error presented within figure 4 of the originally-filed drawings on 25 September, 2019 at method step 440.  No new matter has been presented and entered with this amendment.
Secondly, Applicant has amended paragraph 20 of the originally-filed specification to remove reference character, 142, which designated the not shown freezer drawer.  As such, the amendments overcome the drawing objection set forth within the Non-Final Office Action mailed on 1 March, 2022, and herein the drawing objection is withdrawn. No new matter has been presented and entered with this amendment.

Claim Interpretation
The claims remain interpreted under 35 U.S.C. 112(f), as set forth at pages 3-5 of the Non-Final Office Action mailed on 1 March, 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2014/0304126 A1), in view of SHIN (US 2021/0348828 A1 – effectively filed 20 September, 2019; See MPEP § 1893.3(b)) and DADE (US 10,883,754 B2 – published 5 January, 2021 – effectively filed 31 May, 2017) .
As to claim 1, KIM discloses a refrigerator appliance (100) comprising:
a cabinet (110; figure 4) defining a chilled chamber (par. 79-80);
a door (111 and/or 112) being rotatably hinged to the cabinet (shown within figures 4 and 5) to provide selective access to the chilled chamber (par. 79and 82);
a sub-enclosure (121 and/or 122) defining a storage volume (space interior thereto, which is provided a desired chilling, as understood in par. 79-83) and mounted to the cabinet (figure 5), and
a controller (155) being configured to initiate an operation routine comprising:
	receiving a purchase invoice (receiving an electronic purchase invoice as understood in par. 91, 93, 117, 124, 124-132, and further the act of physically receiving the food items, such as receipt of a physical purchase invoice, associated with those on the electronic purchase invoice, as understood through the processes of selecting appropriate compartments and changing food locations in the description of par. 150-163).
However, KIM does not explicitly disclose wherein the refrigerator appliance includes a user-detection assembly mounted to the cabinet, the user-detection assembly being configured to detect a personalized marker corresponding to a specific individual user, the sub-enclosure comprising an electric lock assembly actuatable between a locked state restricting access to the storage volume and an unlocked state permitting access to the storage volume, such that the controller includes configuration in the operation routine to receive a marker signal from the user-detection assembly, detect a specific user based on the marker signal, determine the specific user corresponds to the purchase invoice, and direct the sub-enclosure to the unlocked state in response to determining the specific user corresponds to the purchase invoice, wherein the purchase invoice includes customer identification data related to the specific user and determining the specific user corresponds to the purchase invoice is based on the customer identification data correlated to the specific user.
SHIN is within the field of endeavor provided a refrigerator appliance (1; abstract), which includes a cabinet (10) defining a chilled compartment (par. 59) and door (30) rotatably hinged to the cabinet (figure 2). SHIN teaches that the refrigerator appliance includes a user-detection assembly (combination of 50, 60, and 950) mounted to the cabinet (50 and 60 are shown within at least figure 1 to be mounted via the door handles, and 950 is mounted via the mounting of sub-enclosures, 20, within the interior of the cabinet, as shown within figures 8 and 9) and configured to detect a personalized marker corresponding to a specific individual user (par. 103 and 176). More so, SHIN teaches a sub-enclosure (20; figure 2 and 8-9), defining a storage volume (interior thereof) mounted to the cabinet (figure 2; par. 61), that includes an electric lock assembly (320; par. 99 and 170-174) actuatable between a locked state restricting access to the storage volume(par. 99 and 170-174) and an unlocked stage permitting access to the storage volume (par. 99 and 170-174). More so, SHIN teaches that a controller (110, which includes 192; figure 3), associated with the refrigerator appliance which is intended to be provided medicines and foods within the sub-enclosures, at least (par. 66-67 and 186), receives a marker signal from the user-detection assembly (par. 103, such as touching or contacting the various sensors along the refrigerator handle), detect a specific user based on the marker signal (par. 66, 103, 176, and 182, such as recognition or lack or recognition of the use specific user based on the determination of the sensors to the user registration information), determining the specific user corresponds to the medicines or foods, via identification with the sub-enclosure (par. 103, 176, 182, and 184 – wherein after identification of a specific user, the items provided within the associated sub-enclosure may be displayed), and directing the sub-enclosure to the unlocked state in response to determining the specific user corresponds to the purchase invoice (par. 66, 103, 172-174, 176, 182 – access is provided or denied based on signals sent from the controller). Adding such taught features by SHIN are advantageous in situations where multiple users share and/or use a refrigerator appliance (par. 34), such as those within schools, workplaces, and/or dormitories (par. 194) or when limited access should be granted to children to prevent misuse and abuse of foods/medicines (par. 67).  It provides privacy and protection to the plurality of users, while preventing mishandling of stored items (par. 34 and par. 67). While, KIM merely discloses a refrigerator, absent the environment the refrigerator is intended to be employed in, it would be advantageous to supply the teachings of SHIN to include user-detection assemblies, electric lock assemblies, and controller operation for maximizing the various applications of the refrigerator appliance of KIM which could be further used in various environments, e.g., workplaces, dormitories, and/or schools, that allow multiple users to protect and privately store items therein, or within homes, e.g., families with children, or elderly,  that allow user to prevent misuse and abuse of foods/medicines. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, in view of the teachings of SHIN for the above reasons.
DADE is within the field of endeavor provided a refrigerator appliance (10; abstract; col.14, lines 58-60), which includes a plurality of refrigerated locker modules (20; figures 2A and 2B). DADE  teaches the use of a temperature-controlled storage locker, wherein a plurality of lockable storage spaces (abstract) can be provided goods which an access control module (40), i.e., controller, controls access to and monitors a status of the lockable storage spaces (col.14, lines 60-62). The lockable storage spaces allow for goods, associated with multiple users, to be placed within designated storage spaces (col.63, line 31-39 col.67, line 4 – col.68, line 10) based on the purchase invoice (i.e. size, storage temperature and demand, col.64, lines 20-23) and allocation of storage space from the central control system (col.64, lines 14-18).   Once this occurs, the central control system generates and communicates a unique collection code to the access control module of the temperature-controlled storage locker and the users (i.e., courier and customer), as noted within column 67, lines 4-43. Upon the customer inputting in the collection code at the local user interface of the temperature-controlled locker, the controller verifies the unique customer code and the allocated lockable storage space is unlocked (col. 67,lines 44-49). As such, the controller (40) of the temperature-controlled locker receives a purchase invoice, such as the size and temperature requirements of the goods and/or acceptance of the goods by delivery through the courier, in addition to customer identification data, such as the unique collection code, wherein a customer inputs the collection code and the controller verifies, i.e., determines, the customer corresponds to the purchase invoice by matching the unique collection code of the purchase invoice to the same unique collection code issued by the central control system at the time of an order (col.67,lines 4-15 and 35-49). Doing such, provides unlocking of the designated locker storage compartment (20), and allows access by the specific user, upon identifying the specific user correlates to the purchase invoice (col.67, line 44- col.68, line 10). In view of the previous teachings by SHIN, the addition of another authentication process, which is associated particularly with the goods purchased and later provided to the locked storage container (col.67, lines 4-15), in addition to the customer (col.67,lines 38-43), through the use of customer identification data included within the purchase invoice received, could add another layer of security, e.g., two-step/multi-facture authentication, to ensure the security of the purchased goods within the shared locker system.  In doing so, it would be understood that the goods would not be received by a wrong user and/or mishandled (col.75, lines 5-11). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, further with the teachings of DADE to include receiving a purchase invoice, which includes customer identification data, such as the unique collection code, and further determining the correlation between the specific user, who also receives the unique collection code, and the purchase invoice based on the customer identification data so as to enable groceries and other perishable items to be securely delivered and stored at the correct temperature, even when the customer is not present, and provide equally applicable secure delivery or collection of goods for individual customers or companies (col.75, lines 5-11).

As to claim 2, KIM, as modified by SHIN and DADE, further discloses wherein the purchase invoice comprise a unit count of a purchased item (par. 153).

As to claim 5, KIM, as modified by SHIN and DADE, further discloses wherein the purchase invoice comprises a date stamp of a date of purchase for a purchased item (par. 13, 22, 31, and 60, which includes receiving the electronic receipt, wherein electronic receipts are well-known and old to include date and time stamps associated with the date of purchase of items and in view of common sense, wherein date and time stamps are needed for proof of purchase related to return policies, in the event a return must occur or to determine the next appropriate time for a medicine refill to occur; MPEP§ 2144.03, wherein such assertions are taken as fact, as the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion).

As to claim 6, KIM, as modified by SHIN and DADE, further discloses wherein the purchase invoice is received from a retailer point of sale server (par. 91, 93, 117, 124, 124-132).

As to claim 7, KIM, as modified by SHIN and DADE, further discloses wherein the operation routine further comprises receiving expiration data relating to one or more purchased  items identified in the purchase invoice (par. 93, 152, and 160).

As to claim 8, KIM, as modified by SHIN and DADE, further discloses wherein the purchase invoice comprises an item identifier of  purchased item (par. 59, 65, and 93).

As to claim 9, KIM, as modified by SHIN and DADE, further discloses wherein receiving the purchase invoice prompts an external search for information relating to the purchased item (par. 17, 26, 35, 132; claim 6).

As to claim 10, KIM, as modified by SHIN and DADE, does not further disclose the operation routine comprising, further, determining a lock condition subsequent to directing the sub-enclosure to the unlocked state, and directing the sub-enclosure to the locked state in response to determining the lock condition.
However, SHIN, further teaches wherein the operation routine comprising, further, determining a lock condition subsequent to directing the sub-enclosure to the unlocked state, and directing the sub-enclosure to the locked state in response to determining the lock condition (par. 172). In particular, it would be evident based on the purposes of SHIN, that the sub-enclosures are to be protected from other users, or unwanted users, to gain access to the contents of sub-enclosures not assigned thereto. This provides privacy and protection of the contents related to the designated user of the particular sub-enclosure. Thus, it would have been obvious that upon some condition, i.e., the lock condition, after unlocking of the sub-enclosure, should cause the sub-enclosure to be relocked, i.e., directed to a locked state in response to the lock condition. This would maintain the contents of the sub-enclosure to remain private and protected from other users than the designated user of that particular sub-enclosure. If the controller does not determine the lock condition, so as to relock the sub-enclosure, then other uses may access the contents thereof. This is clearly not the intent or operation of SHIN, and further common sense, gleaned from the disclosure of SHIN, when understood as a whole, to those having ordinary skill within the art. See MPEP §2143. Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, in view of SHIN and DADE, further with the teachings of SHIN to further provide the additional requirements of the operation routine, i.e., locking the sub-enclosure after determining a lock condition subsequent to an unlocking of the sub-enclosure, for the reasons provided above.
Secondly, DADE further teaches wherein the operation routine comprising, further, determining a lock condition (col. 68, lines 38-45, in view of col.68, lines 7-10, wherein a predetermined amount of time after the courier or customer forgets to close the door and the controller automatically instructs closing the door and an automatic locking occurs) subsequent to directing the sub-enclosure to the unlocked state (col.67, line 20- col.68, line 14), and directing the sub-enclosure to the locked state in response to determining the lock condition (col. 68, lines 38-45, in view of col.68, lines 7-10). DADE provides such closing and locking to be instructed to enhance locker security and minimize unwanted heat exchange from the temperature-controlled storage area to the environment (col.68, lines 43-45) Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, in view of SHIN and DADE, further with the teachings of DADE to further provide the additional requirements of the operation routine, i.e., locking the sub-enclosure after determining a lock condition subsequent to an unlocking of the sub-enclosure, for the reasons provided above.

As to claim 11, KIM discloses a method of operating a refrigerator appliance (100) comprising:
	receiving a purchase invoice (receiving an electronic purchase invoice as understood in par. 91, 93, 117, 124, 124-132, and further the act of physically receiving the food items, such as receipt of a physical purchase invoice, associated with those on the electronic purchase invoice, as understood through the processes of selecting appropriate compartments and changing food locations in the description of par. 150-163).
However, KIM does not explicitly disclose wherein the refrigerator appliance includes further steps to receive a marker signal from the user-detection assembly, detect a specific user based on the marker signal, determine the specific user corresponds to the purchase invoice, and direct the sub-enclosure to the unlocked state in response to determining the specific user corresponds to the purchase invoice, wherein the purchase invoice includes customer identification data related to the specific user and determining the specific user corresponds to the purchase invoice is based on the customer identification data correlated to the specific user.
SHIN is within the field of endeavor provided a refrigerator appliance (1; abstract). SHIN teaches that the refrigerator appliance includes a user-detection assembly (combination of 50, 60, and 950) configured to detect a personalized marker corresponding to a specific individual user (par. 103 and 176). More so, SHIN teaches a sub-enclosure (20; figure 2 and 8-9), similar to the sub-enclosures provided within KIM (121 and 122 of KIM), includes an electric lock assembly (320; par. 99 and 170-174) actuatable between a locked state restricting access to the storage volume(par. 99 and 170-174) and an unlocked stage permitting access to the storage volume (par. 99 and 170-174). More so, SHIN teaches that a controller (110, which includes 192; figure 3), associated with the refrigerator appliance which is intended to be provided medicines and foods within the sub-enclosures, at least (par. 66-67 and 186), receives a marker signal from the user-detection assembly (par. 103, such as touching or contacting the various sensors along the refrigerator handle), detect a specific user based on the marker signal (par. 66, 103, 176, and 182, such as recognition or lack or recognition of the use specific user based on the determination of the sensors to the user registration information), determining the specific user corresponds to the medicines or foods, via identification with the sub-enclosure (par. 103, 176, 182, and 184 – wherein after identification of a specific user, the items provided within the associated sub-enclosure may be displayed), and directing the sub-enclosure to the unlocked state in response to determining the specific user corresponds to the purchase invoice (par. 66, 103, 172-174, 176, 182 – access is provided or denied based on signals sent from the controller). Adding such taught features by SHIN are advantageous in situations where multiple users share and/or use a refrigerator appliance (par. 34), such as those within schools, workplaces, and/or dormitories (par. 194) or when limited access should be granted to children to prevent misuse and abuse of foods/medicines (par. 67).  It provides privacy and protection to the plurality of users, while preventing mishandling of stored items (par. 34 and par. 67). While, KIM merely discloses a refrigerator, absent the environment the refrigerator is intended to be employed in, it would be advantageous to supply the teachings of SHIN to include user-detection assemblies, electric lock assemblies, and controller operation for maximizing the various applications of the refrigerator appliance of KIM which could be further used in various environments, e.g., workplaces, dormitories, and/or schools, that allow multiple users to protect and privately store items therein, or within homes, e.g., families with children, or elderly,  that allow user to prevent misuse and abuse of foods/medicines. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, in view of the teachings of SHIN for the above reasons.
DADE is within the field of endeavor provided a refrigerator appliance (10; abstract; col.14, lines 58-60), which includes a plurality of refrigerated locker modules (20; figures 2A and 2B). DADE  teaches the use of a temperature-controlled storage locker, wherein a plurality of lockable storage spaces (abstract) can be provided goods which an access control module (40), i.e., controller, controls access to and monitors a status of the lockable storage spaces (col.14, lines 60-62). The lockable storage spaces allow for goods, associated with multiple users, to be placed within designated storage spaces (col.63, line 31-39 col.67, line 4 – col.68, line 10) based on the purchase invoice (i.e. size, storage temperature and demand, col.64, lines 20-23) and allocation of storage space from the central control system (col.64, lines 14-18).   Once this occurs, the central control system generates and communicates a unique collection code to the access control module of the temperature-controlled storage locker and the users (i.e., courier and customer), as noted within column 67, lines 4-43. Upon the customer inputting in the collection code at the local user interface of the temperature-controlled locker, the controller verifies the unique customer code and the allocated lockable storage space is unlocked (col. 67,lines 44-49). As such, the controller (40) of the temperature-controlled locker receives a purchase invoice, such as the size and temperature requirements of the goods and/or acceptance of the goods by delivery through the courier, in addition to customer identification data, such as the unique collection code, wherein a customer inputs the collection code and the controller verifies, i.e., determines, the customer corresponds to the purchase invoice by matching the unique collection code of the purchase invoice to the same unique collection code issued by the central control system at the time of an order (col.67,lines 4-15 and 35-49). Doing such, provides unlocking of the designated locker storage compartment (20), and allows access by the specific user, upon identifying the specific user correlates to the purchase invoice (col.67, line 44- col.68, line 10). In view of the previous teachings by SHIN, the addition of another authentication process, which is associated particularly with the goods purchased and later provided to the locked storage container (col.67, lines 4-15), in addition to the customer (col.67,lines 38-43), through the use of customer identification data included within the purchase invoice received, could add another layer of security, e.g., two-step/multi-facture authentication, to ensure the security of the purchased goods within the shared locker system.  In doing so, it would be understood that the goods would not be received by a wrong user and/or mishandled (col.75, lines 5-11). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, further with the teachings of DADE to include receiving a purchase invoice, which includes customer identification data, such as the unique collection code, and further determining the correlation between the specific user, who also receives the unique collection code, and the purchase invoice based on the customer identification data so as to enable groceries and other perishable items to be securely delivered and stored at the correct temperature, even when the customer is not present, and provide equally applicable secure delivery or collection of goods for individual customers or companies (col.75, lines 5-11).

As to claim 12, KIM, as modified by SHIN and DADE, further discloses wherein the purchase invoice comprise a unit count of a purchased item (par. 153).

As to claim 15, KIM, as modified by SHIN and DADE, further discloses wherein the purchase invoice comprises a date stamp of a date of purchase for a purchased item (par. 13, 22, 31, and 60, which includes receiving the electronic receipt, wherein electronic receipts are well-known and old to include date and time stamps associated with the date of purchase of items and in view of common sense, wherein date and time stamps are needed for proof of purchase related to return policies, in the event a return must occur or to determine the next appropriate time for a medicine refill to occur; MPEP§ 2144.03, wherein such assertions are taken as fact, as the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion).

As to claim 16, KIM, as modified by SHIN and DADE, further discloses wherein the purchase invoice is received from a retailer point of sale server (par. 91, 93, 117, 124, 124-132).

As to claim 17, KIM, as modified by SHIN and DADE, further discloses wherein the operation routine further comprises receiving expiration data relating to the one or more purchased  items identified in the purchase invoice (par. 93, 152, and 160).

As to claim 18, KIM, as modified by SHIN and DADE, further discloses wherein the purchase invoice comprises an item identifier of  purchased item (par. 59, 65, and 93).

As to claim 19, KIM, as modified by SHIN and DADE, further discloses wherein receiving the purchase invoice prompts an external search for information relating to the purchased item (par. 17, 26, 35, 132; claim 6).

As to claim 20, KIM, as modified by SHIN and DADE, does not further disclose the method, further, determining a lock condition subsequent to directing the sub-enclosure to the unlocked state, and directing the sub-enclosure to the locked state in response to determining the lock condition.
However, SHIN, further teaches determining a lock condition subsequent to directing the sub-enclosure to the unlocked state, and directing the sub-enclosure to the locked state in response to determining the lock condition (par. 172). In particular, it would be evident based on the purposes of SHIN, that the sub-enclosures are to be protected from other users, or unwanted users, to gain access to the contents of sub-enclosures not assigned thereto. This provides privacy and protection of the contents related to the designated user of the particular sub-enclosure. Thus, it would have been obvious that upon some condition, i.e., the lock condition, after unlocking of the sub-enclosure, should cause the sub-enclosure to be relocked, i.e., directed to a locked state in response to the lock condition. This would maintain the contents of the sub-enclosure to remain private and protected from other users than the designated user of that particular sub-enclosure. If the controller does not determine the lock condition, so as to relock the sub-enclosure, then other uses may access the contents thereof. This is clearly not the intent or operation of SHIN, and further common sense, gleaned from the disclosure of SHIN, when understood as a whole, to those having ordinary skill within the art. See MPEP §2143. Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, in view of SHIN and DADE, further with the teachings of SHIN to further provide the additional requirements of the operation routine, i.e., locking the sub-enclosure after determining a lock condition subsequent to an unlocking of the sub-enclosure, for the reasons provided above.
Secondly, DADE further teaches wherein the operation routine comprising, further, determining a lock condition (col. 68, lines 38-45, in view of col.68, lines 7-10, wherein a predetermined amount of time after the courier or customer forgets to close the door and the controller automatically instructs closing the door and an automatic locking occurs) subsequent to directing the sub-enclosure to the unlocked state (col.67, line 20- col.68, line 14), and directing the sub-enclosure to the locked state in response to determining the lock condition (col. 68, lines 38-45, in view of col.68, lines 7-10). DADE provides such closing and locking to be instructed to enhance locker security and minimize unwanted heat exchange from the temperature-controlled storage area to the environment (col.68, lines 43-45) Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, in view of SHIN and DADE, further with the teachings of DADE to further provide the additional requirements of the operation routine, i.e., locking the sub-enclosure after determining a lock condition subsequent to an unlocking of the sub-enclosure, for the reasons provided above.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2014/0304126 A1), in view of SHIN (US 2021/0348828 A1 – effectively filed 20 September, 2019; See MPEP § 1893.3(b)), DADE (US 10,883,754 B2 – published 5 January, 2021 – effectively filed 31 May, 2017), and ALLARD (US 8,584,486 B1 – published 19 November, 2013).
As to claim 3, KIM, as modified by SHIN and DADE, does not further disclose wherein the purchase invoice includes a dosing schedule of a purchased item.
However, ALLARD is within the field of endeavor provided a refrigerator appliance (abstract), which includes a sub-enclosure to be provided therein (abstract; figures 1a-7). The sub-enclosure is to be locked and unlocked (col. 6, lines 46-59), via user recognition (e.g., via biometric systems). In particular, the compartment can be electrically connected to the appliance (col. 5, line 3-6), so as to provide functional features to the module via the refrigerator appliance (22), and further is given the function of preventing access to sensitive goods, such as medicines (col. 1,lines55-56; col.6, lines 57-59), which receives input about a dosing schedule (col.7, lines 45-50). This allows the medicines to reduce spoilage, by being provided within a refrigerated compartment (col. 1, lines 24-25), while also being programmed with the necessary dosing schedule of the medicine to alert a user when it is time to receive/take the necessary medication (col. 7, lines 45-50). Adding such features related to medicines, which are further known to be locked within sub-compartments of refrigerator appliances, enables features of reminding a user of a time or schedule to take a medicine, such that it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to further modify KIM, in view of SHIN and DADE, to incorporate receipt of a dosing schedule with the purchase invoice (i.e., programming of the schedule), for these purposes, while further maintaining appropriate access to the medicines by a specified user.

As to claim 4, KIM, as modified by SHIN, DADE, and ALLARD, previously taught the receipt of a dosing schedule, for the purpose of alerting at the sub-enclosure, which is mounted to the refrigerator appliance ,i.e., at the refrigerator appliance, based on the dosing schedule (co.l.7, lines 45-50 of ALLARD). As such, the combination previously taught further generating an alarm at the refrigerator appliance based on the dosing schedule for the reasons previously provided (alerting a user of a time to receive a medicine). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to further modify KIM, in view of SHIN, DADE, and ALLARD, to incorporate the claimed features of generating an alarm based on this dosing schedule, for this purpose, while further maintaining appropriate access to the medicines by a specified user.

As to claim 13, KIM, as modified by SHIN and DADE, does not further disclose wherein the purchase invoice includes a dosing schedule of a purchased item.
However, ALLARD is within the field of endeavor provided a refrigerator appliance (abstract), which includes a sub-enclosure to be provided therein (abstract; figures 1a-7). The sub-enclosure is to be locked and unlocked (col. 6, lines 46-59), via user recognition (e.g., via biometric systems). In particular, the compartment can be electrically connected to the appliance (col. 5, line 3-6), so as to provide functional features to the module via the refrigerator appliance (22), and further is given the function of preventing access to sensitive goods, such as medicines (col. 1,lines55-56; col.6, lines 57-59), which receives input about a dosing schedule (col.7, lines 45-50). This allows the medicines to reduce spoilage, by being provided within a refrigerated compartment (col. 1, lines 24-25), while also being programmed with the necessary dosing schedule of the medicine to alert a user when it is time to receive/take the necessary medication (col. 7, lines 45-50). Adding such features related to medicines, which are further known to be locked within sub-compartments of refrigerator appliances, enables features of reminding a user of a time or schedule to take a medicine, such that it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to further modify KIM, in view of SHIN and DADE, to incorporate receipt of a dosing schedule with the purchase invoice (i.e., programming of the schedule), for these purposes, while further maintaining appropriate access to the medicines by a specified user.

As to claim 14, KIM, as modified by SHIN, DADE, and ALLARD, previously taught the receipt of a dosing schedule, for the purpose of alerting at the sub-enclosure, which is mounted to the refrigerator appliance ,i.e., at the refrigerator appliance, based on the dosing schedule (co.l.7, lines 45-50 of ALLARD). As such, the combination previously taught further generating an alarm at the refrigerator appliance based on the dosing schedule for the reasons previously provided (alerting a user of a time to receive a medicine). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to further modify KIM, in view of SHIN, DADE, and ALLARD, to incorporate the claimed features of generating an alarm based on this dosing schedule, for this purpose, while further maintaining appropriate access to the medicines by a specified user.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BROWN (US 2016/0086146 A1) discloses identifying a customer based on scanning of a customer (POS) card, and transmitting food lists of items to a refrigerator with expiration dates.
SEIFERT (US 2007/0069013 A1) discloses identifying a customer and providing mobile receipts to the customer, with purchase information and customer information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/4/2022